Citation Nr: 0730429	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-00 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to April 25, 2003, for 
the assignment of a 40 percent evaluation for bilateral 
hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952, including combat service in Korea, and his 
awards include the Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decisions by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that increased the evaluation of the 
veteran's bilateral hearing loss from zero to 40 percent 
disabling, effective April 25, 2003.  The veteran perfected 
an appeal to the Board challenging the effective date 
assigned by the RO for the 40 percent evaluation for his 
bilateral hearing loss.

In July 2007, the veteran and his spouse testified at a 
hearing held before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  In a February 28, 1992, decision, the Board denied the 
veteran's claim of entitlement to a compensable rating for 
bilateral hearing loss.

2.  The veteran has not asserted that the February 28, 1992, 
Board decision that denied his claim of entitlement to an 
increased evaluation for his bilateral hearing loss was 
clearly and unmistakably erroneous.

3.  The veteran did not again seek a compensable rating for 
his bilateral hearing loss until April 25, 2003, when he 
filed a claim seeking an increased rating for his bilateral 
hearing loss.

4.  In an August 2003 rating decision, the RO increased the 
evaluation of the veteran's bilateral hearing loss to 40 
percent, effective April 25, 2003.

5.  There is no medical evidence showing that the veteran's 
service-connected bilateral hearing loss warranted a 
compensable evaluation at any time during the year prior to 
April 25, 2003.



CONCLUSION OF LAW

1.  The Board's February 28, 1992, decision that denied the 
veteran's claim for a compensable rating for his bilateral 
hearing loss is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 
7266 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 
20.1404 (2006).

2.  An effective date earlier than April 25, 2003, for the 
award of a 40 percent evaluation for bilateral hearing loss, 
is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

Even if VA's notice obligations applied, in a June 2003 
letter the RO advised the veteran of the first element, i.e., 
that the evidence needed to show that his hearing loss had 
"gotten worse."  See Overton v. Nicholson, 20 Vet. 
App. 427, 440-41 (2006).  The letter also satisfied the 
second and third elements because it notified the veteran of 
the evidence he was responsible for submitted and identified 
the evidence that VA would obtain, and essentially notified 
him to submit any evidence in his possession that might 
substantiate the claim.  The June 2003 letter satisfies VA's 
duty to notify the veteran of this downstream effective date 
issue.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  
Moreover, the United States Court of Appeals of the Federal 
Circuit has held that once the underlying claim is granted, 
further notice as to downstream questions, such as the 
effective date, is not required.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (VA's notice obligations do not 
apply to claims that could not be substantiated through 
notice and assistance).

As to VA's duty to assist, the veteran asserts that an 
earlier effective date is warranted based on the findings and 
conclusions contained in medical evidence dated from 1952 to 
2000, which are of record.  Moreover, he reports that there 
is no outstanding evidence that should be associated with the 
claims folder.  The Board thus finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of his claim.  

Background and Analysis

It is undisputed that the veteran did not appeal the Board's 
February 28, 1992, decision to the United States Court of 
Appeals for Veterans Claims (Court), and thus, absent clear 
and unmistakable error in the February 28, 1992, Board 
decision, which the veteran does not even allege, that 
determination is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 
7266 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 
20.1404 (2006).  As such, entitlement to an earlier effective 
date for a 40 percent evaluation for his bilateral hearing 
loss is not warranted on this basis.

The veteran argues that an earlier effective date for the 40 
percent evaluation for his bilateral hearing loss is 
warranted because the disability has been severely disabling 
since service, and thus the effective date of the 40 percent 
rating should relate back to his discharge from service in 
October 1952.

The basic facts are not in dispute.  Although the veteran's 
folder has been rebuilt and the original rating decision 
awarding service connection is not of record, documentation 
in the claims folder discloses shows that service connection 
was granted decades prior to this appeal.  The record shows 
that letters notifying the veteran that his claim for a 
compensable rating for his bilateral hearing loss had been 
denied are of record, and in a February 1990 statement, the 
veteran reported, "I have been told by at least 6 different 
doctors my hearing loss was in the area of 15% to 20%.  All 
of the years it has been rated at less than 10%."

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A careful review of the record fails to disclose that, 
following the Board's February 28, 1992, decision that denied 
his claim of entitlement to a compensable rating that the 
veteran filed either a formal or informal claim prior to 
April 25, 2003.  Further, there is no medical evidence dated 
between a private July 2000 audiogram and the audiometric 
testing that was conducted as part of the July 2003 VA 
audiological evaluation, upon which the current 40 percent 
rating is based.  As such, in assigning April 25, 2003, as 
the effective date for the increased evaluation, VA has 
already assigned the earliest possible effective date for the 
40 percent rating for the veteran's bilateral hearing loss 
because that was the earliest medical evidence showing that 
the disability warranted that evaluation.  It thus follows 
that an effective date prior to that time must be denied.


ORDER

Entitlement to an effective date prior to April 25, 2003, for 
a 40 percent rating for bilateral hearing loss, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


